DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments of claims, filed 09/26/2018, has been fully considered.

Status of Claims
Claim 1-9 are pending and under examination.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JP 2015/254310, filed 12/25/2015, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 06/19/2018 and 10/22/2019 are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“recovery start signal output unit that outputs” in claims 1, 3, 4, 8, and 9 .
“pusher movement amount storage unit that stores” in claims 5 and 6.

Claim element “recovery start signal output unit that outputs” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C., sixth paragraph.  A review of the specification states in para. [0109] “The cover open/close sensor 72 detects the open/close state of the open/close cover 40a.  The cover open/close sensor 72 outputs information associated with the detected open/close state of the open/close cover 40a to the control unit 80” and in para. [0150] “Note that while the exemplary embodiment described above is a case where the recovery start button 73 is provided as the recovery start signal output unit and the lock mechanism 71 is unlocked by pressing the recovery start button 73, the present invention is not limited to this.  For example, instead of providing the recovery start button 73, the control unit 80 may determine the start of recovery operation on the basis of a signal indicating that the open/close cover 40a is opened output from the cover open/close sensor 72 and may perform the above processing.   In other words, the recovery start signal may be output from the cover open/close sensor 72 as the recovery start signal output unit to the control unit 80.”  Therefore, the Examiner is interpreting the “recovery start signal output unit” as a physical button, a UI button on a computer or touch panel, a switch, a latch, a sensor or equivalent structures thereof.
Claim element “pusher movement amount storage unit that stores” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C., sixth paragraph.  A review of the specification states in para. [0106] “Furthermore, the recovery unit 32 includes a pusher movement amount storage unit 77.     The pusher movement amount storage unit 77 stores the drive amount of the pusher driving unit 64 of the recovery side pusher mechanism 53, that is, the movement amount at the time of movement of the recovery side pusher member 57.   The pusher movement amount storage unit 77 outputs the stored movement amount to the control unit 80”.  Therefore, the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 line 5, claim 8 line 9, and claim 9 line 5 recite “dispensation operation”.  It is unclear what structural feature is performing the recited function “dispensation operation” since 
Claims 2-7 are also rejected by virtue of their dependency from claim 1.

Claim 6 line 6 recites “a last sample rack” which lack antecedent basis because Applicant(s) previously “a last sample rack” in claim 1 line 18 and it is unclear if the last sample rack of claim 6 is also the last sample rack of claim 1 or if the two are somehow different.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over translation of Takafumi et al. (JP 2014/085150; Pub. Date: May 12, 2014), and further in view of translation of Nozomi et al. (JP 2012/021911; Pub Date: Feb. 02, 2012).

Regarding claim 1, Takafumi teaches a sample rack conveyance device (Takafumi; [0007]) comprising:
a conveyance mechanism that conveys a sample rack accommodating a plurality of sample containers (Takafumi; fig. 8, [0013, 0059-0061]); 

    PNG
    media_image1.png
    595
    652
    media_image1.png
    Greyscale

a re-inspection waiting tray to which the sample rack that to which the sample rack that has completed dispensation operation is conveyed by the conveyance mechanism and in which the sample rack is accommodated (Takafumi; figs. 8 & 10, #3230, [0059, 0064-0066]);
a recovery tray provided on a more downstream side than the re-inspection waiting tray in a conveyance direction of the conveyance mechanism and in which the sample rack to be recovered is accommodated (Takafumi; fig. 8, #3232, [0059-0060, 0065]); 62 has completed dispensation operation is conveyed by the conveyance mechanism and in which the sample rack is accommodated (Takefumi; figs. 8 & 10, #3230, [0059, 0064-0066]);
a recovery tray provided on a more downstream side than the re-inspection waiting tray in the conveyance direction of the conveyance mechanism and in which the sample rack to be recovered is accommodated (Takefumi; fig. 8, #3232, [0059-0060, 0065]); 
a conveyance lane for re-inspection provided between the re-inspection waiting tray and the recovery tray and configured to convey a sample rack to be re-inspected among the sample racks accommodated in the re-inspection waiting tray (Takafumi; fig. 8, #328, [0060, 0066]); 
a control unit that controls driving of the conveyance mechanism (Takafumi; fig. 1, #80, [0038, 0046-0047]).
Takafumi does not teach a recovery start signal output unit that outputs a recovery start signal to the control unit at a time of recovery of the sample rack accommodated in the recovery 
However, Nozomi teaches the analogous art of a sample rack conveyance device that conveys a sample rack accommodating a plurality of sample containers (Nozomi; fig. 1, [0025]), a recovery tray in which the sample rack to be recovered is accommodated (Nozomi; fig. 1, #23, [0024]), a control unit (Nozomi; fig. 1, #20, [0032-0033, 0035-0037, 0040-0042, 0070, 0087, 0089, 0091-0092]), and 
a recovery start signal output unit that outputs a recover start signal to the control unit at a time of recover of the sample rack accommodated in the recovery tray (Nozomi teaches an opening and closing cover configured to trigger an input signal using a switch; [0095], and the switch input signal is triggered when the sample collection unit 23 finishes mounting the sample on the storage tray; [0091], thereby being functionally equivalent to the control unit receiving a recovery start signal from a recovery start signal output unit at the time of sample recovery),
wherein, when the recovery start signal is received from the recovery start signal output unit by the control unit, the control unit moves the conveyance mechanism so as to bring the conveyance mechanism into contact with a last sample rack accommodated on an upstream side in the conveyance direction of the re-inspection waiting tray or the recovery tray directly or via the sample rack conveyed by the conveyance mechanism (Nozomi teaches each storage tray 1 can be moved across a plurality of sample processing systems; [0094] and that a storage tray 1 from the sample collection unit 23 may be retested whereby the retest process comprises installing the storage tray 1 in the sample input unit 21; [0089].  Therefore, the device of Nozomi being functionally capable of controlling the conveyance mechanism such that the conveyance 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample rack conveyance device and the control device of Takafumi to further include a cover comprising a switch that outputs a recovery start signal to the control unit at the time of recovery of the sample rack in the recovery tray, as taught by Nozomi, because Nozomi teaches the cover comprising the switch that outputs a recovery start signal to the control unit at the time of recover of the sample rack provides a means for signaling to the control unit that a request to replace the storage tray has been performed; [0091, 0095].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Takafumi and Nozomi both teach a sample rack conveyance device that conveys a sample rack accommodating a plurality of sample containers (Nozomi; fig. 1, [0025]), a recovery tray in which the sample rack to be recovered is accommodated (Nozomi; fig. 1, #23, [0024]), and a control unit (Nozomi; fig. 1, #20, [0032-0033, 0035-0037, 0040-0042, 0070, 0087, 0089, 0091-0092]).

Regarding claim 2, modified Takafumi teaches the sample rack conveyance device according to claim 1 above, further comprising 
an open/close cover for covering the recovery tray so as to be openable and closable (The modification of Takafumi to further include an open/close cover for covering the recovery tray has previously been discussed in claim 1 above).  

Regarding claim 3, modified Takafumi teaches the sample rack conveyance device according to claim 2 above,
wherein the recovery start signal output unit is a cover open/close sensor that detects an open/close state of the open/close cover (The modification of Takafumi to further include the cover 
the cover open/close sensor outputs the recovery start signal to the control unit when the open/close cover is opened (Nozomi; [0095]).  

Regarding claim 8, Takafumi teaches an automatic analysis system (Takafumi; fig. 2, [0010-0011]) comprising:
an automatic analyzer that analyzes a sample contained in a sample container (Takafumi; fig. 2, #36, [0011, 0013]); and 
a sample rack conveyance device that conveys the sample rack accommodating the sample container (Takafumi; fig. 8, [0013, 0059-0061]), 

    PNG
    media_image2.png
    595
    646
    media_image2.png
    Greyscale

wherein the sample rack conveyance device comprises: 

a re-inspection waiting tray to which the sample rack that has completed dispensation operation is conveyed by the conveyance mechanism and in which the sample rack is accommodated (Takefumi; figs. 8 & 10, #3230, [0059, 0064-0066]);
a recovery tray provided on a more downstream side in a conveyance direction than the re-inspection waiting tray of the conveyance mechanism and in which the sample rack to be recovered is accommodated (Takefumi; fig. 8, #3232, [0059-0060, 0065]); 62 has completed dispensation operation is conveyed by the conveyance mechanism and in which the sample rack is accommodated (Takefumi; figs. 8 & 10, #3230, [0059, 0064-0066]);a recovery tray provided on a more downstream side in a conveyance direction than the re-inspection waiting tray of the conveyance mechanism and in which the sample rack to be recovered is accommodated (Takefumi; fig. 8, #3232, [0059-0060, 0065]); 
a conveyance lane for re-inspection provided between the re-inspection waiting tray and the recovery tray and configured to convey a sample rack to be re-inspected among the sample racks accommodated in the re-inspection waiting tray (Takafumi; fig. 8, #328, [0060, 0066]); 
a control unit that controls driving of the conveyance mechanism (Takafumi; fig. 1, #80, [0038, 0046-0047]).
Takafumi does not teach a recovery start signal output unit that outputs a recovery start signal to the control unit at a time of recovery of the sample rack accommodated in the recovery tray, and when the recovery start signal is received by the control unit from the recovery start signal output unit, the control unit brings the conveyance mechanism into contact with a last sample rack accommodated on the upstream side in the conveyance direction on the re-inspection waiting tray or on the recovery tray. 63  
However, Nozomi teaches the analogous art of an automatic analysis system (Nozomi; fig. 1, [0024]) comprising a sample rack conveyance device that conveys a sample rack accommodating a plurality of sample containers (Nozomi; fig. 1, [0025]), a recovery tray in which the sample rack to be recovered is accommodated (Nozomi; fig. 1, #23, [0024]), a control unit (Nozomi; fig. 1, #20, [0032-0033, 0035-0037, 0040-0042, 0070, 0087, 0089, 0091-0092]), and 

when the recovery start signal is received by the control unit from the recovery start signal output unit, the control unit brings the conveyance mechanism into contact with a last sample rack accommodated on the upstream side in the conveyance direction on the re-inspection waiting tray or on the recovery tray (Nozomi teaches each storage tray 1 can be moved across a plurality of sample processing systems; [0094] and that a storage tray 1 from the sample collection unit 23 may be retested whereby the retest process comprises installing the storage tray 1 in the sample input unit 21; [0089].  Therefore, the device of Nozomi being functionally capable of controlling the conveyance mechanism such that the conveyance mechanism is brought into contact with a last sample rack accommodated on the upstream side in the conveyance direction when the recovery start signal is received).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample rack conveyance device and the control device of Takafumi to further include a cover comprising a switch that outputs a recovery start signal to the control unit at the time of recovery of the sample rack in the recovery tray, as taught by Nozomi, because Nozomi teaches the cover comprising the switch that outputs a recovery start signal to the control unit at the time of recover of the sample rack provides a means for signaling to the control unit that a request to replace the storage tray has been performed; [0091, 0095].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Takafumi and Nozomi both teach an automatic analysis system (Nozomi; fig. 1, 

Regarding claim 9, Takafumi teaches a sample rack recovery method for a sample rack conveyance device (Takafumi; figs 8 & 10, [0059-0061, 0064-0066]), the method being a method of recovering a sample rack accommodated in a recovery tray on the sample rack conveyance device (Takafumi; fig. 8, #3232, [0059-0060, 0065]) comprising: 
a re-inspection waiting tray to which the sample rack that has completed dispensation operation is conveyed by a conveyance mechanism and in which the sample rack is accommodated (Takafumi; figs. 8 & 10, #3230, [0059, 0064-0066]); and 
a recovery tray provided on a more downstream side in a conveyance direction than the re-inspection waiting tray on the conveyance mechanism and in which the sample rack to be recovered is accommodated (Takafumi; fig. 8, #3232, [0059-0060, 0065]).
Takafumi does not teach the method comprising: outputting a recovery start signal from a recovery start signal output unit to a control unit that controls driving of the conveyance mechanism; and when the recovery start signal is received by the control unit, moving by the control unit, the conveyance mechanism so as to bring the conveyance mechanism into contact with a last sample rack accommodated on the upstream side in the conveyance direction on the re-inspection waiting tray or on the recovery tray directly or via the sample rack conveyed by the conveyance mechanism.
However, Nozomi teaches the analogous art of a sample rack conveyance device that conveys a sample rack accommodating a plurality of sample containers (Nozomi; fig. 1, [0025]), a recovery tray in which the sample rack to be recovered is accommodated (Nozomi; fig. 1, #23, 
outputting a recovery start signal from a recovery start signal output unit to a control unit that controls driving of the conveyance mechanism (Nozomi teaches an opening and closing cover configured to trigger an input signal using a switch; [0095], and the switch input signal is triggered when the sample collection unit 23 finishes mounting the sample on the storage tray; [0091].  Therefore, the method comprising the step of the outputting a recovery start signal from a recovery start signal output unit to a control unit),
when the recovery start signal is received by the control unit, moving by the control unit, the conveyance mechanism so as to bring the conveyance mechanism into contact with a last sample rack accommodated on the upstream side in the conveyance direction on the re-inspection waiting tray or on the recovery tray directly or via the sample rack conveyed by the conveyance mechanism (Nozomi teaches each storage tray 1 can be moved across a plurality of sample processing systems; [0094] and that a storage tray 1 from the sample collection unit 23 may be retested whereby the retest process comprises installing the storage tray 1 in the sample input unit 21; [0089].  Therefore, the method of Nozomi comprising a step of controlling the conveyance mechanism such that the conveyance mechanism is brought into contact with a last sample rack accommodated on the upstream side in the conveyance direction when the recovery start signal is received).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sample rack recovery method of Takafumi to further include the steps of outputting a recovery start signal from a recovery start signal output unit to a control unit that controls driving of the conveyance mechanism, and when the recovery start signal is received by the control unit, moving by the control unit, the conveyance mechanism so as to bring the conveyance mechanism into contact with a last sample rack accommodated on the upstream side in the conveyance direction on the re-inspection waiting tray or on the recovery tray directly or via the sample rack .
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over translation of Takafumi et al. (JP 2014/085150; Pub. Date: May 12, 2014), in view of translation of Nozomi et al. (JP 2012/021911; Pub Date: Feb. 02, 2012), and further in view of Ishigami et al. (US 2014/0202828; Pub. Date: Jul. 24, 2014).

Regarding claim 4, modified Takafumi teaches the sample rack conveyance device according to claim 2 above, further comprising the open/close operation of the open/close cover, wherein the recovery start signal output unit outputs the recovery start signal to the control unit (The modification of Takafumi to further include the open/close cover and switch to trigger an input signal to the control unit has previously been discussed in claim 1 above).  
Takafumi does not teach a lock mechanism that locks and the recovery start signal output unit outputs the recovery start signal when the lock mechanism is unlocked.
However, Ishigami teaches the analogous art of a sample rack conveyance device comprising a conveyance mechanism that conveys a sample rack accommodating a sample (Ishigami; figs 1, #101, #111, #114, [0048-0049]), a control unit (Ishigami; fig. 1, #115, [0048]), and a cover (Ishigami; fig. 2, #202, [0061]) comprising a locking mechanism that locks (Ishigami; 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the recovery start signal output unit of modified Takafumi to further include a lock mechanism that locks and outputs a signal when the locking mechanism is unlocked, as taught by Ishigami, because Ishigami teaches the locking mechanism that locks and outputs a signal when the locking mechanism is unlocked prevents a user from inadvertently touching opening the cover and touching the inside portion during analysis or maintenance; [0058]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Takafumi and Ishigami both teach a sample rack accommodating a sample (Ishigami; figs 1, #101, #111, #114, [0048-0049]), a control unit (Ishigami; fig. 1, #115, [0048]), and a cover (Ishigami; fig. 2, #202, [0061]).

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a sample rack conveyance device comprising a re-inspection waiting tray, a recovery tray downstream of the re-inspection waiting tray, a conveyance lane between the re-inspection waiting tray and the recovery tray, a pusher member that presses a sample rack, and a front rack detection sensor that moves together with the pusher member and detects an additional sample rack arranged more frontward in the conveyance direction than the sample rack conveyed by the pusher member.


Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Pedain (US 2017/0131307) teaches a sample container carrier for a laboratory distribution system.
Nakamura (US 2009/0191095) teaches a sample rack conveyance device having a pusher member, driving unit, control unit, and a detection sensor.
Kanamori (US Patent No. 5,232,081) teaches a sample rack conveyance device having a pusher member, driving unit, control unit and a rack detection sensor.
Ohmae (US 2017/0285053) teaches a sample recovery tray comprising an operating panel with operating buttons.
Takafumi (JP 2012/251829) teaches a tray having a conveyance lane between an upstream section and a downstream section wherein the conveyance lane comprising a plurality of sensor to detect the movement of a sample rack.
Ueda (US 2013/0078617) teaches a conveyance device comprising reflection sensors that detect the type of sample tube conveyed by the conveyance device along the transport path.
Masakazu (JP 2017/026548) teaches an LED indicator panel on the sample rack recovery tray to indicate if a sample rack error occurred during testing.

Kenji (WO 2010/090138) teaches a conveyance mechanism having a buffer tray, a recovery tray, and an unmeasured sample tray with a conveyance line connecting the buffer tray to the recovery tray and unmeasured sample tray.
Kiyohiro (WO 2015/087393) teaches a conveyance mechanism with a cover and microswitch for detecting opening and closing of the cover.
Nogawa (US 2003/0235514) teaches a sample rack conveyance mechanism having a rack feed, conveyance lane, a pusher member, and a plurality of sensors for determining the arrival of a sample rack at a particular location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/C.A.T./Examiner, Art Unit 1798                          

/Benjamin R Whatley/Primary Examiner, Art Unit 1798